DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002). See id. at 808-10, 62 USPQ2d at 1784-86 for a discussion of guideposts that have emerged from various decisions exploring the preamble’s effect on claim scope, as well as a hypothetical example illustrating these principles.
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 
Examiner notes, there are no reforming steps associated with the body of the claim, as the claimed hydrocracking step produces the gasoline blending component.
Thus in this case “reforming” in the preamble is interpreted to merely state the purpose or intended use of the invention, as the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention.
Furthermore as evidenced in the applicant own specification (see applicant specification, paragraph 0014), states that embodiments in accordance with the present disclosure generally relate to a process and system that includes converting and upgrading a middle distillate oil feedstock. 
As used herein, a middle distillate refers to a range of refined petroleum products obtained in the "middle" boiling range from about 180°C-360°C during the process of crude oil, these processes may include hydrocracking the middle distillate oil feedstock over a metal catalyst to produce an isomerate fraction, i.e. hydrocracking step produces isomerate fraction.
Response to Amendment
	This action is responsive to correspondence filed on 06/14/2021.
Claims 1-3 and 5-20 are pending. New claim 20 is entered. Claims 1-2, 11, 14 and 20 are amended.

	The previous rejection of claims 1, 5-6 and 11 under 35 U.S.C. 102 (a)(2) in view of Zimmerman are withdrawn, necessitated by the applicant amendment.
	The previous rejection of claims 4 and 7-10 under 35 U.S.C. 103 in view of Zimmerman are withdrawn, necessitated by the applicant amendment.
	The previous rejection of claims 1-3, and 7 under 35 U.S.C. 102(a)(2) in view of Dziabala are withdrawn, necessitated by the applicant amendment. 
	The previous rejection of claims 4, 8-10 and 12-15 and 18 are withdrawn necessitated by the applicant amendment.
	However after reconsideration of the new rejections are entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziabala et al (US 2010/0116712) in view Derr et al (US 4,990,239).
Regarding claims 1, Dziabala a process for converting a diesel feedstock to a gasoline component, comprising:
desulfurizing and denitrogenizing the diesel feedstock to reduce the sulfur and nitrogen content, wherein the diesel feedstock consist of diesel that boils in the range from about 150°C to about 420°C (see paragraph 0010, Dziabala discloses hydrotreating a distillate feedstock boiling from about greater than 149°C to about 399°C, this feedstock is close with sufficient specificity to the applicant claimed feedstock, i.e. middle feedstock as described by the applicant, and similar overlapping ranges, see MPEP 2144.05; see paragraph 0031, Dziabala discloses that the pressure and temperature of the hydrotreating step can be adjusted to increase or decrease the organic nitrogen conversion i.e. denitrogenation; see paragraph 0025, Dziabala discloses wherein hydrotreatment step desulfurizes);
hydrocracking the diesel feedstock over a metal containing zeolitic catalyst to produce high octane naphtha  (see paragraph 0001, 0016 and 0027).
Dziabala does not explicitly disclose wherein high octane naphtha may be utilized as a gasoline blending component.
However in a similar process, Derr discloses a process for the co-production of high octane gasoline and high quality diesel from the cracking of light cycle oil (see abstract), comprising:

Thus it would have been obvious to one with ordinary skill in the at the time of the invention to utilize the hydrocracker naphtha produced by Dziabala as a gasoline blending component in view Derr, as Derr discloses utilizing a similar naphtha product derived by a similar process, as disclosed by Dziabala as gasoline blending stock.
  Regarding claim 7, Dziabala discloses the limitation of claim 1.  Dziabala further discloses wherein the diesel feedstock boils within a temperature of 149°C to about 399°C (see paragraph 0010).  Examiner notes the disclosed range encompasses the applicant claimed range of 180 to 375°C with sufficient specificity, overlapping the claimed range 100 % with minimal boundary difference at the low and high end of the temperature range. 
Regarding claim 8, Dziabala discloses the limitation of claim 1. Dziabala further discloses wherein hydrocracking reaction is operated at a temperature of 260°C to about 426°C (see paragraph 0026).
Dziabala does not however disclose the complete applicant claimed hydrocracking temperature of 250°C to about 450°C.
However the claimed range of 250°C to about 450°C, would have been obvious to one with ordinary skill in the art at the time of filing, as Dziabala discloses a range overlapping the applicant claimed range, wherein the overlap occurs over roughly 80 % 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, Dziabala discloses the limitation of claim 1.  Dziabala further discloses using hydrocracking hydrogen partial pressures from about 600 psig to about 1500 psig (see paragraph 0026).
Dziabala does not however explicitly disclose utilizing operating pressures of less than 60 bars (870 psig).
However the utilization of pressures of less than 870 psig to about 600 psig, would have been obvious to one with ordinary skill in the art at the time of filling, as Dziabala discloses a range overlapping the applicant claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 10, Dziabala discloses the limitation of claim 1.  Dziabala further discloses wherein hydrocracking LHSV is from 0.1 hr-1 to about 30 hr-1 (see paragraph 0026).
Dziabala does not however explicitly disclose the claimed LHSV range of about 0.5 to 5 hr-1.

-1, would have been obvious to one with ordinary skill in the art at the time of filling, as Dziabala discloses a range encompassing the applicant claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, the prior combination discloses the limitation of claim 1.
Dziabala further disclose utilizing a Y type zeolite (modified zeolite) (see paragraph 0027).
Regarding claim 12-13, the prior combination discloses the limitation of claim 1.
 Dziabala further discloses wherein diesel feedstock produces a gasoline blending component having an octane number greater than 60 (naphtha with RON from at least 85 to 95, see paragraph 0029).
Dziabala does not disclose if the process produces an isomerate fraction i.e. a product of isomerization. 
However Dziabala discloses utilizing similar feedstocks and catalyst (see Dziabala paragraph 0010 and 0027) as claimed by the applicant and further discloses producing higher octane products, similar to the applicant claimed invention. 
In as much, it is well-known in the art, that isomerization reactions are commonly used to the improve octane number on hydrocarbon fractions.
. 
Claim Rejections - 35 USC § 103
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziabala and Derr as applied to claim 1 above, and further in view of Wang (US 7,169,291).
Regarding claims 5-6, Dziabala discloses the limitation of claim 1.  Dziabala further discloses wherein the hydrocracking catalyst comprises nickel, cobalt, tungsten, molybdenum and mixtures thereof (see paragraph 0027).
Dziabala does not disclose wherein zeolitic catalyst comprises a noble metal, such as platinum and/or palladium, as claimed.
However Dziabala further discloses the zeolitic hydrocracking can be produced in an accordance with Wang (see paragraph 0027).
Wang discloses a hydrocracking process using zeolite beta (like Dziabala) discloses utilizing a hydrocracking catalyst with a noble metal, such as platinum and/or palladium, as claimed (see col 5 lines 25-45).
Consequently it would have been obvious to one with ordinary skill in the art at the time filing to utilize a noble metal zeolitic catalyst, as claimed and disclosed by Wang with the Dziabala catalyst, as one of ordinary skill would have expected that a . 

Claim Rejections - 35 USC § 103
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziabala et al (US 2010/0116712) in view Derr et al (US 4,990,239).
Regarding claims 2-3, Dziabala a process for converting a diesel feedstock to a gasoline component, comprising:
desulfurizing and denitrogenizing the diesel feedstock to reduce the sulfur and nitrogen content, wherein the diesel feedstock consist of diesel that boils in the range from about 150°C to about 420°C (see paragraph 0010, Dziabala discloses hydrotreating a distillate feedstock boiling from about greater than 149°C to about 399°C, this feedstock is close with sufficient specificity to the applicant claimed feedstock, i.e. middle feedstock as described by the applicant, and similar overlapping ranges, see MPEP 2144.05; see paragraph 0031, Dziabala discloses that the pressure and temperature of the hydrotreating step can be adjusted to increase or decrease the organic nitrogen conversion i.e. denitrogenation; see paragraph 0025, Dziabala discloses wherein hydrotreatment desulfurizes);
hydrocracking the diesel feedstock over a metal containing zeolitic catalyst to produce high octane naphtha  (see paragraph 0001, 0016 and 0027).
Dziabala further discloses wherein a sulfur content of the diesel feedstock is reduced to less than 500 ppm in the desulfurizing step (see paragraph 0025, also due to 

Dziabala does not explicitly disclose wherein high octane naphtha may be utilized as a gasoline blending component.
However in a similar process, Derr discloses a process for the co-production of high octane gasoline and high quality diesel from the cracking of light cycle oil (see abstract), comprising:
hydrotreating a cycle feedstock (see col 7 lines 55-68 and col 8 lines 1-10), hydrocracking the hydrotreated feedstock over a metal containing zeolite (see col 8 lined 10-35), and utilizing the hydrocracker naphtha products as a blending product for a gasoline pool (see col 10 lines 10-35).
Thus it would have been obvious to one with ordinary skill in the at the time of the invention to utilize the hydrocracker naphtha produced by Dziabala as a gasoline blending component in view Derr, as Derr discloses utilizing a similar naphtha product derived by a similar process, as disclosed by Dziabala as gasoline blending stock.

Claim Rejections - 35 USC § 103
Claim 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziabala et al (US 2010/0116712) in view Derr et al (US 4,990,239).
Regarding claims 14, Dziabala a process for converting a diesel feedstock to a gasoline component, comprising:

hydrocracking the diesel feedstock over a metal containing zeolitic catalyst to produce high octane naphtha  (see paragraph 0001, 0016 and 0027).
Dziabala does not explicitly disclose wherein high octane naphtha may be utilized as a gasoline blending component.
However in a similar process, Derr discloses a process for the co-production of high octane gasoline and high quality diesel from the cracking of light cycle oil (see abstract), comprising:
hydrotreating a cycle feedstock (see col 7 lines 55-68 and col 8 lines 1-10), hydrocracking the hydrotreated feedstock over a metal containing zeolite (see col 8 lined 10-35), and utilizing the hydrocracker naphtha products as a blending product for a gasoline pool (see col 10 lines 10-35).
Thus it would have been obvious to one with ordinary skill in the at the time of the invention to utilize the hydrocracker naphtha produced by Dziabala as a gasoline 
Dziabala does not disclose if the process produces an isomerate fraction i.e. a product of isomerization. 
However Dziabala discloses utilizing similar feedstocks and catalyst (see Dziabala paragraph 0010 and 0027) as claimed by the applicant and further discloses producing higher octane products, similar to the applicant claimed invention. 
In as much, it is well-known in the art, that isomerization reactions are commonly used to the improve octane number on hydrocarbon fractions.
Therefore given all the evidence i.e. similar feedstock, similar catalyst, and products containing improved octane numbers, and knowledge pertinent to one of ordinary skill in the art, it would been obvious to one with ordinary skill in the art at the time of filing, that the disclosed process by Dziabala, inherently produces a isomerate fraction as claimed by the applicant. 
Regarding claim 18, the prior combination discloses the limitation of claim 14.  Dziabala further discloses wherein the process further comprises desulfurizing and denitrogenizing the diesel feedstock prior to hydrocracking (see paragraph 0010).
Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziabala as applied to claim 14 above, and further in view of Wang (US 7,169,291).
Regarding claims 15, Dziabala discloses the limitation of claim 14.  Dziabala further discloses wherein the hydrocracking catalyst comprises nickel, cobalt, tungsten, molybdenum and mixtures thereof (see paragraph 0027).

However Dziabala further discloses the zeolitic hydrocracking can be produced in an accordance with Wang (see paragraph 0027).
Wang discloses a hydrocracking process using zeolite beta (like Dziabala) discloses utilizing a hydrocracking catalyst with a noble metal, such as platinum and/or palladium, as claimed (see col 5 lines 25-45).
Consequently it would have been obvious to one with ordinary skill in the art at the time filing to utilize a noble metal zeolitic catalyst, as claimed and disclosed by Wang with the Dziabala catalyst, as one of ordinary skill would have expected that a simple substation would yield a predictable level of success, given that Dziabala explicitly states that the Wang catalyst are applicable to the invention. 
Allowable Subject Matter
Claim 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 16-17 and 19-20, the claims recite limitation to an unsupported metal catalyst wherein the metal is selected from the group consisting of Ni, W, Mo, Co, Zn, Zr or a combination thereof.
Examiner notes, unsupported catalyst are generally not novel, however the closest prior art Dziabala, explicitly utilizes a zeolitic catalyst and regards as an important concept with respect to hydrocracking process.
.

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
With respect to the arguments in relation to Zimmerman (US 2013/0259764), the remarks are moot in view of the new rejections under 35 U.S.C. 103, in view of Dziabala, Derr and Wang.
With respect to the applicant remarks in view of Dziabala (US 2010/0116712):
“It is clear that Dziabala is directed to a feedstock comprising LCO, whereas the present claim 1 is directed to a diesel feedstock”
Examiner notes, the applicant own specification defines a middle distillate as a product obtained in the "middle" boiling range from about 180°C-360°C during the process of crude oil, thus by applicant own description the Dziabala feedstock is similar to the applicant intended feedstock.
Further the Dziabala as stated in the rejection the boiling range between the claimed feedstock and the Dziabala feedstock overlap considerably with specificity.
Thus the applicant argument of prior art feedstock being different than applicant feedstock is not persuasive.
a gasoline blending component, but rather, teaches upgrading a heavier feedstock comprising middle distillates and/or LCO to produce naphtha and diesel.” 
With respect to argument above, the addressed the gasoline blending component with the new rejection.
With respect to the prior art further producing a diesel product, the Examiner notes the transitional “comprising”, does not preclude the prior art from producing additional products, wherein the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
“Thus, the process disclosed by Dziabala is clearly directed to the production of a diesel product of a different composition relative to the presently claimed process. 
As a non-limiting example of the claimed gasoline blending component, Example 1 of the present application revealed a converted gasoline blending component with 14.3 W% normal paraffins, 52.1 W% iso-paraffins, 28.8 W% of naphthenes and 3.5 W% of aromatics where the diesel feedstock is converted to an isomerate fraction as the gasoline component blend as shown in Example 1 (100 W% at 187 C). 
Similar to the above arguments, the present claimed process as delimited in amended claim 14 results3862544 13 Application No. 16/710,946 Docket No.: 18733-005001Amendment datedReply to Office Action of March 4, 2021in a different and an unexpectedly improved product that is derived from a different feedstock compared to the product and feedstock disclosed in the teachings of Dziabala.

In view of this, the process of amended claim 14 would not be rendered obvious by the process disclosed in Dziabala, as the presently claimed feedstock and product are distinct. As Dziabala teaches a different feedstock and process, the product of Dziabala could not inherently be the same, as confirmed by the product of Example 1 of the present Application. Therefore, one of ordinary skill in the art would not have had a reasonable expectation of success in arriving at the present limitations of amended claim 14, with respect to the process disclosed in Dziabala.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., feedstock/product composition characteristics) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In other words the Examiner understands that the applicant product, maybe different than the prior art product, e.g. aromatic content, however limitations from the specification are not read into the claims.  Thus the claims as currently written are broad and can be rejected by the prior art.
With respect to arguments in relation to Wang (US 7,169,291), the remarks are moot as they reference Dziabala and have been addressed in the remarks above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/Examiner, Art Unit 1771           

/Randy Boyer/
Primary Examiner, Art Unit 1771